DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 5-7, 9, 13 and 21-33 are objected to because of the following informalities:  claims 1, 6 and 28, each recited for a “power source”, rendering the claims objectionable. Specification as originally filed describes a “power source such as a power grid, a power plant and/or a generator”, e.g., paragraph [0003]; specification also describes a “power supply 320” as previously recited in the claims. Drawings do not disclose a power supply supported on the frame.  Note that rejections under new matter (e.g., a generator supported on the frame) is not applied as this time, since the deficiencies appear to be a matter of formality rather than enablement or insufficient disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the remote" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-7, 21 and 19 are finally rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2012/0311866 “Jones”) in view of Carpenter et al. (3,774,478 “Carpenter”) and Michaels (8,544,364).

    PNG
    media_image1.png
    247
    344
    media_image1.png
    Greyscale
Jones meets all of the limitations of the method claim 1, its associated apparatus and system claim 6, i.e., a method of removing a cable jacket 134 from a section of cable 130 using a cable jacket removal device 100, the device comprising a support frame e.g., 230 including a front guide member 230 about block 235, Fig. 2 and a rear guide member 230 about the elbows near spool, the front guide member and rear guide member substantially aligned with one another, positioned on the same side of the sheathed cable Fig. 1; a take-up reel 110 supported by the support frame; the support frame configured to traverse the cable as the take-up reel rotates and winds the wire onto itself ripping a sheath of the cable Figs. 1 and 7; meeting the associated method claim, except for a power source and a motor supported by the support frame and operable to rotate the take-up reel; a power source supported by the support frame and operably coupled to the motor; and a remote device in wireless communication with the motor; wherein the remote device is configured to send a first signal to the motor to activate the motor to rotate the take-up reel, and a second signal to the motor to deactivate the motor and stop rotation of the take-up reel.

    PNG
    media_image2.png
    233
    347
    media_image2.png
    Greyscale
Carpenter teaches replacing the handle such as that of Jones with a motor (inherently with a power supply, AC or DC) coupled to the drive shaft 02:57-60 so that the drive shaft is selectively rotatable, wherein the motor receives a first signal activating the motor on switch and a second signal off switch deactivating the motor. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Carpenter to provide replacing the handle of Jones with a motor coupled to the drive shaft such that the drive shaft is selectively rotatable in adapting for powered operation instead of manual operation that “Automatically” tears the cable jacket.

    PNG
    media_image3.png
    306
    300
    media_image3.png
    Greyscale
Although the combination meets claim 1 as recited, in view of claim 6 and narrower definition of “receiving a signal”, and in order to expedite the prosecution Michaels is utilized. Michaels teaches that also provided onboard the tool body component 12A is a control mechanism 26 for remotely controlling the motor 18 onboard the tool body component 12B. In the preferred tool 10, the control mechanism or box 26 is a switch for controlling the transmission of power from the battery pack 24 to the motor 18” (paragraph 0048, lines 1-6) where the switch transmits the first and second signals to the motor. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jones as modified by Carpenter to incorporate the teachings of Michaels to provide receiving a first signal that activates the motor such that the support frame is caused to travel along the cable while tearing the cable jacket of the cable, and receiving a second signal that deactivates the motor such that the cable jacket is torn for a length of the cable corresponding to the distance traveled by the support frame. Doing so would allow the motor to be activated and deactivated, as recognized by Michaels (paragraph 0048, lines 1-6). Note that limitations from specification are not read into the claims, and “remote signal” is considered met by Michaels teaching or “remotely” controlling the motor.
Regarding claim 2, with the associated article claim 7, PA (prior art, Jones modified by Carpenter and Michaels) meets the limitations, i.e., helically wrapped wire sot that the motorized device rotates around the cable Fig. 7 with [0022] lines 9-12 and [0035: 25-38].
Regarding claim 5, with the associated article claim 25, PA meets the limitations, i.e., wherein the guide members 230 about block 235 and 230 about the elbows near spool are configured to adjust via 238 to accommodate a diameter of the cable. Note that adjusting the clamp knob would adjust both guide members.
Regarding claims 21 and 22, PA meets the limitations, as best understood, i.e., deactivating the motor by actuating a remote device control mechanism 26 and wherein the motor is configured to change rotation direction as suggested by Michaels 05:52, however the base reference Jones teaches reversing the direction of drive for unwinding the spool [0032], accordingly it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to configure the motor to reverse the first forward direction to reverse the direction as disclosed by Jones to unwind the spool; wherein the remote device controller 26 is a dedicated remote. 
Regarding claim 23, PA meets the limitations, i.e., wherein the support frame includes a front frame right elbow of arm 230 that supports the front guide member and a rear frame left elbow, e.g., Fig. 8 that supports the rear guide member, the take- up reel, the motor, and the power source directly or indirectly integral configuration.
Regarding claims 24 and its associated article claim 27, PA meets the limitations, i.e., wherein front guide member 230 about block 235, Fig. 2 is a first front guide member right arm that is configured to be positioned on a first side of the cable upper front/right side, Fig. 2 and further comprising a second front guide member left arm configured to be positioned on a second side of the cable upper front/right side, Fig. 2, and wherein the rear guide member rear of 230 at elbows is a first rear guide member right elbow that is configured to be positioned on the first side of the cable upper rear/right side, Fig. 2 and further comprising a second rear guide member upper rear/left side configured to be positioned on the second side of the cable, the second rear guide member being substantially aligned with the second front guide member Fig. 2.  
Regarding claim 26, PA meets the limitations, i.e., the cable jacket removal device of claim 6, wherein the support frame includes a front frame front 230 that supports the front guide member and a rear frame rear 230 that supports the rear guide member, the take-up reel. Placing the motor and the power supply/source at the rear adjacent to the take up reel, would have been obvious to one of ordinary skill in the art, for convenience requiring routine experimentations with predictable results and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.

Claim 9 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 6 above, and further in view of Tarpill (5,956,852).
PA (prior art, Jones modified by Carpenter and Michaels) as applied to claim 6 meets all of the limitations of claim 9, except for a stop band that is configured to be coupled to the sheathed cable and comprising at least one of a RFID, NFC or a mechanical trigger. 
Tarpill teaches a stop band mounted to the exterior of the cable comprising a mechanical trigger to limit the distance an insulation is stripped from an end of a cable 04:11-17 with a mechanical trigger ring (not shown) abutting the end of the tool. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of PA with a stop ring as taught by Tarpill to allow the cable jack removal device to stop at a predetermined distance of stripped insulation.

Claim 13  is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 6 above, and further in view of Tracy et al. (2013/0032654 “Tracy”).
PA (prior art, Jones modified by Carpenter and Michaels) as applied to claim 6 above, meets all of the limitations of claim 13, except for the control box to be wirelessly coupled in communication with the motor. 
Tracy teaches a control system for electrical cord reel having a control box that is wirelessly coupled with a motor [0055:10-12]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of PA with a wireless communication as taught by Tracy in enhancing the operation with remote and wireless control. 

Claims 28-33 are finally rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Carpenter, Michaels and Tracy.

    PNG
    media_image1.png
    247
    344
    media_image1.png
    Greyscale
Jones meets all of the limitations of the method claim 28, i.e., a cable jacket removal device 100 for use with a sheathed cable 130, the device comprising a support frame e.g., 230 including a front guide member 230 about block 235, Fig. 2 and a rear guide member 230 about the elbows near the spool or defined by 232 and under support 114, the front guide member and rear guide member substantially aligned with one another, positioned on the sheathed cable Fig. 1; a take-up reel 110 supported by the support frame; the support frame configured to traverse the cable as the take-up reel rotates and winds the wire onto itself Figs. 1 and 7; meeting the associated method claim, except for a power source and a motor supported by the support frame and operable to rotate the take-up reel; a power source supported by the support frame and operably coupled to the motor; and a remote device in wireless communication with the motor; wherein the remote device is configured to send a first signal to the motor to activate the motor to rotate the take-up reel, and a second signal to the motor to deactivate the motor and stop rotation of the take-up reel.

    PNG
    media_image2.png
    233
    347
    media_image2.png
    Greyscale
Carpenter teaches replacing the handle such as that of Jones with a motor (inherently with a power supply, AC or DC) coupled to the drive shaft 02:57-60 so that the drive shaft is selectively rotatable, wherein the motor receives a first signal activating the motor on switch and a second signal off switch deactivating the motor. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Carpenter to provide replacing the handle of Jones with a motor coupled to the drive shaft such that the drive shaft is selectively rotatable in adapting for powered operation instead of manual operation that “Automatically” tears the cable jacket.
	
    PNG
    media_image3.png
    306
    300
    media_image3.png
    Greyscale
Michaels teaches that also provided onboard the tool body component 12A is a control mechanism 26 for remotely controlling the motor 18 onboard the tool body component 12B. In the preferred tool 10, the control mechanism or box 26 is a switch for controlling the transmission of power from the battery pack 24 to the motor 18” (paragraph 0048, lines 1-6) where the switch transmits the first and second signals to the motor. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jones as modified by Carpenter to incorporate the teachings of Michaels to provide receiving a first signal that activates the motor such that the support frame is caused to travel along the cable while tearing the cable jacket of the cable, and receiving a second signal that deactivates the motor such that the cable jacket is torn for a length of the cable corresponding to the distance traveled by the support frame. Doing so would allow the motor to be activated and deactivated, as recognized by Michaels (paragraph 0048, lines 1-6). Note that limitations from specification are not read into the claims, and “remote signal” is considered met by Michaels teaching or “remotely” controlling the motor.
Tracy teaches a control system for electrical cord reel having a control box that is wirelessly coupled with a motor [0055:10-12]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of PA with a wireless communication as taught by Tracy in enhancing the operation with remote and wireless control. Note that claims 21 and 22, depending on a method claim associated with claim 13 (having a dedicated remote) would have also been rejected over the combination of Jones, Carpenter, Michaels and Tracy.
Regarding claim 29, PA (prior art, Jones modified by Carpenter, Michaels and Tracy) meets the limitations, i.e., wherein the guide members 232 and 114 are configured to adjust via 238 to accommodate a diameter of the cable. Note that adjusting the clamp knob would adjust both guide members.
Regarding claim 30, PA meets the limitations, i.e., the cable jacket removal device of claim 28, wherein a front frame is coupled to the support frame and supports the front guide member, and wherein a rear frame is coupled to the support frame and supports the rear guide member.  
Regarding claim 31, PA meets the limitations, i.e., the cable jacket removal device of claim 28, wherein the front guide member 230 about block 235, Fig. 2 is a first front guide member right arm that is configured to be positioned on a first side of the cable upper front/right side, Fig. 2 and further comprising a second front guide member left arm configured to be positioned on a second side of the cable upper front/right side, Fig. 2, and wherein the rear guide member rear of 230 at elbows is a first rear guide member right elbow that is configured to be positioned on the first side of the cable upper rear/right side, Fig. 2 and further comprising a second rear guide member upper rear/left side configured to be positioned on the second side of the cable, the second rear guide member being substantially aligned with the second front guide member Fig. 2.  
Regarding claim 32, PA meets the limitations, i.e., the cable jacket removal device of claim 28, wherein the remote device is a smartphone, a tablet, or a dedicated remote controller 26.  
Regarding claim 33, PA meets the limitations, i.e., the cable jacket removal device of claim 28, wherein the first signal is a forward signal configured to activate the motor to rotate the take-up reel in a first rotation direction motor in forward direction, causing the support frame to traverse the cable in a first direction, and wherein the remote actuator is configured to send a third signal, which is a reverse signal motor driven in the reverse direction, the reverse signal configured to activate the motor to rotate the take-up reel in a second rotation direction, causing the support frame to traverse the cable in a second direction, thereby unwinding the wire from the take-up reel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2,5-7,9,13 and 21-33 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,404,044. Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims recite for a method, device and a system for removing a cable jacket. It is clear that all of the elements of the instant application claims 1-20 are to be found in the reference claims 1-14. The instant application claims are anticipated by the reference claims. The difference between the instant application claims and the reference claims is that the reference claims 1-14 recites additional elements, e.g., the support frame includes a pair of opposed support beams, a front frame and a rear frame, the front and rear frame each include respective guide members, the support frame removably coupled to the cable via the guide member, wherein the removal device further includes a drive shaft extending through the pair of opposed support beams and rotatably coupled to the support frame, a take-up reel having at least one connection fixedly secured to the drive shaft and configured to rotate with the drive shaft, a motor coupled to the drive shaft such that the drive shaft is selectively rotatable... Thus, the invention of the reference claims 1-14 is in effect a “species” of the generic invention recited in the instant application claims 1-20. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
With regards to the rejections of claims over the combination of Jones, Carpenter and Michaels, Applicant argues that Jones fails to disclose a motor nor does Jones disclose front and rear guide members that are aligned with one another and configured to be positioned on the same sides of the cable. Applicant’s description of how Jones works fails to indicate which parts of the claims are not met, since the combination as applied discloses a motor Carpenter 02:57-60 and front and rear guide members front and rear support as noted above that are aligned and on the same side of the cable Fig. 2. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., caster balls, ball bearings, wheels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on Monday-Friday. Examiner is available for further discussion. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
April 27, 2022						Primary Examiner, Art Unit 3723